MEMORANDUM **
Alexander Robinson, III, a California state prisoner, appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging prison officials violated his First Amendment right of access to the courts by denying him access to the law library. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed Robinson’s action because the allegations in Robinson’s second amended complaint failed to demonstrate that any actual injury resulted from the alleged inadequate access to the law library. See Lewis v. Casey, 518 U.S. 343, 351-53, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (holding that there is no abstract freestanding right to a law library, and a prisoner must demonstrate that his efforts to pursue a nonfrivolous legal claim were hindered).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.